Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s 2012 Year End Results, Letter to Shareholders and Corporate Profile on the website at www.brookfieldrp.com. The 2012 Fourth Quarter Results conference call can be accessed via webcast on Wednesday, February 13, 2013 at 11 a.m. (EST) at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America or for overseas calls, 1-604-638-5340. Please dial in approximately ten minutes prior to the start time and use passcode 1231#. The teleconference recorded rebroadcast can be accessed until March 13, 2013 by dialing 1-800-319-6413 or 604-638-9010 using passcode 1231#. BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, February 12, 2013 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results based on U.S. Generally Accepted Accounting Principles (U.S. GAAP) for the three and twelve months ended December 31, 2012. Fourth Quarter Highlights “We are pleased to report that Brookfield Residential delivered strong performance in 2012. Income before income taxes increased to $129 million compared to recurring income before income taxes of $81 million in 2011. Our net income also improved markedly, increasing to $93 million, or $0.91 per share, from net income of $7 million, or $0.07 per share, in 2011,” commented Alan Norris, President and CEO of Brookfield Residential.“Our fourth quarter is typically our most profitable and this held true in 2012. As a result, we exceeded the guidance targets we set at the end of the third quarter for annual pre-tax income by approximately $9 million.” Results of Operations Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 65 49 Income tax expense (9
